            Case 1:21-cv-00674-LJV Document 4 Filed 07/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 KENNETH RICKENBACKER,

                Petitioner,

       v.                                                   21-CV-674-LJV
                                                            ORDER
 SUPERINTENDENT LA MANNA,

                Respondent.



       The pro se petitioner, Kenneth Rickenbacker, is an inmate confined at the Five

Points Correctional Facility (“Five Points”) in Romulus, New York. He seeks relief under

28 U.S.C. § 2254, alleging that his conviction in the New York State Supreme Court,

Sullivan County, was unlawfully obtained. Docket Item 1. He has paid the $5.00 filing

fee.

       For the reasons that follow, the Court transfers the matter to the United States

District Court for the Southern District of New York.

       Under 28 U.S.C. § 2241(d),

       [w]here an application for a writ of habeas corpus is made by a person in
       custody under the judgment and sentence of a State court of a State which
       contains two or more Federal judicial districts, the application may be filed
       in the district court for the district wherein such person is in custody or in the
       district court for the district within which the State court was held which
       convicted and sentenced him and each of such district courts shall have
       concurrent jurisdiction to entertain the application. The district court for the
       district wherein such an application is filed in the exercise of its discretion
       and in furtherance of justice may transfer the application to the other district
       court for hearing and determination.

Id. (emphasis added). Five Points is located within the Western District of New York,

and the New York State Supreme Court, Sullivan County, is located within the Southern
           Case 1:21-cv-00674-LJV Document 4 Filed 07/27/21 Page 2 of 2




District of New York. Venue therefore properly lies in either district. The Court

nevertheless finds that transfer of this matter to the Southern District would be “in

furtherance of justice.” See id. All records relating to the petitioner’s underlying criminal

conviction, and presumably any witnesses, other than the petitioner himself, who might

testify at a hearing, are located in the Southern District, making that district a more

convenient venue. See Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 499

(1973).


                                          ORDER


         In light of the above, IT IS HEREBY ORDERED that the Clerk of the Court shall

transfer this matter to the United States District Court for the Southern District of New

York.

SO ORDERED.


Dated:         July 27, 2021
               Buffalo, New York

                                               /s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             2
